Sullivan, j.
By a motion asking for a modification of the decision rendered in this cause at the present term [Lewis v. Holdrege, 56 Neb. 379) our attention has been called- to a matter which had previously escaped "our notice, and is, consequently, not mentioned in the former opinion. Although no allusion was made to it in the oral argument, it is insisted in the brief of counsel for appellee that the trial court erred in allowing Mosher a credit to the extent of his one-tenth interest in the fund on deposit in the Capital National Bank at the time of its failure, instead of allowing him credit for his share of the dividends actually paid by the receiver to the trustee. The error is demonstrated by the record. After deducting the amount paid to Holdrege by the receiver, the net loss occasioned by Mosher’s misconduct was $3,784.06. Included in the syndicate dividends declared prior to the judgment was the entire sum paid by the receiver to the trustee. The entire credit, therefore, to which Mosher was entitled was $1,485, which, being deducted from the *220sura lost through his wrongful conduct, leaves $2,299.06 as the balance to be retained out of his interest, instead of the sum of $1,853.88 as shown by the fourth finding of the district court. The judgment will be accordingly modified.
Judgment accordingly.